DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (amended) A silicon carbide semiconductor device including a cell region having a main cell region and a sense cell region being electrically isolated by an element isolation portion, the silicon carbide semiconductor device comprising:
a substrate made of silicon carbide and having either a first conductivity type or a second conductivity type;
a first impurity region disposed on a surface of the substrate, the first impurity region having the first conductivity type and having a lower impurity concentration than the substrate;
a first current dispersion layer made of silicon carbide and having the first conductivity type, the first current dispersion layer disposed on the first impurity region;
a plurality of first deep layers made of silicon carbide and having the second conductivity type, the first deep layers disposed above the first impurity region, each of the first deep layers and the first current dispersion layer disposed alternately with respect to a plane direction of the substrate:

a second current dispersion layer made of silicon carbide and having the first conductivity type, the second current dispersion layer disposed on the first current dispersion layer and the first deep layers, and connected to the first current dispersion layer;
a second deep layer made of silicon carbide and having the second conductivity type, the second deep layer disposed on the first current dispersion layer and the first deep layers, and connected to the first deep layers;
a base region made of silicon carbide and having the second conductivity type, the base region disposed on the second current dispersion layer and the second deep layer, and connected to the second deep layers;
a trench gate structure including a trench, a gate insulation film, and a gate electrode, the trench extending along a direction as a longitudinal direction and disposed to be deeper than the base region, the gate insulation film disposed at an inner wall surface of the trench, and the gate electrode disposed on the gate insulation film inside the trench;
a second impurity region made of silicon carbide and having the first conductivity type, and being in contact with the trench gate structure at a surface layer portion of the base region; and
a plurality of first electrodes separately provided in the sense cell region and the main cell region, the first electrodes electrically connected to the second impurity region at the main cell region and the second impurity region at the sense cell region, respectively, and electrically connected to the base region; and
a second electrode disposed at a rear surface of the substrate, and electrically connected to the substrate,

wherein the first current dispersion layer, the first deep layers, the second current dispersion layer, the second deep layer, the base region, and the trench gate structure are disposed at the cell region and the element isolation region,
wherein the second impurity region, the first electrodes, and the second electrode are disposed at the main cell region and the sense cell region to form a vertical semiconductor element at each of the main cell region and the sense cell region,
wherein the vertical semiconductor element is configured to allow a current flowing between the first electrode and the second electrode through a voltage applied to the gate electrode,
wherein, at the element isolation portion, the first deep layers are disposed at both sides of the trench gate structure and are separated with a spacing interval, and
wherein the spacing interval between the first deep layers at the element isolation portion is shorter than or equal to a spacing interval between the first deep layers at the main cell region.

10. (amended) A silicon carbide semiconductor device including a cell region having a main cell region and a sense cell region being electrically isolated by an element isolation portion, the silicon carbide semiconductor device comprising:
a substrate made of silicon carbide and having either a first conductivity type or a second conductivity type;
a first impurity region disposed on a surface of the substrate, the first impurity region having the first conductivity type and having a lower impurity concentration than the substrate;
a current dispersion layer made of silicon carbide and having the first conductivity type, the current dispersion layer disposed on the first impurity region;

a plurality of deep layers made of silicon carbide and having the second conductivity type, the deep layers disposed above the first impurity region, each of the deep layers and the current dispersion layer disposed alternately with respect to a plane direction of the substrate;
a base region made of silicon carbide and having the second conductivity type, the base region disposed on the current dispersion layer and the deep layer, and connected to the deep layers;
a trench gate structure including a trench, a gate insulation film, and a gate electrode, the trench extending along a direction as a longitudinal direction and disposed to be deeper than the base region, the gate insulation film disposed at an inner wall surface of the trench, and the gate electrode disposed on the gate insulation film inside the trench;
a second impurity region made of silicon carbide and having the first conductivity type, and being in contact with the trench gate structure at a surface layer portion of the base region; and
a plurality of first electrodes separately provided in the sense cell region and the main cell region, the first electrodes electrically connected to the second impurity region at the main cell region and the second impurity region at the sense cell region, respectively, and electrically connected to the base region; and
a second electrode disposed at a rear surface of the substrate, and electrically connected to the substrate,
wherein the current dispersion layer, the deep layers, the base region, and the trench gate structure are disposed at the cell region and the element isolation region,
wherein the second impurity region, the first electrodes, and the second electrode are disposed at the main cell region and the sense cell region to form a vertical semiconductor element at each of the main cell region and the sense cell region,

wherein the vertical semiconductor element is configured to allow a current flowing between the first electrode and the second electrode through a voltage applied to the gate electrode,
wherein, at the element isolation portion, the deep layers are disposed at both sides of the trench gate structure and are separated with a spacing interval, and
wherein the spacing interval between the deep layers at the element isolation portion is shorter than or equal to a spacing interval between the deep layers at the main cell region.

Allowable Subject Matter
Claims 1-18 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly disclose or make obvious all the limitations of the independent claims 1 and 10, specifically, the claimed structure of the sense cell region and the element isolation region. The closest prior art of record is Mitani et. al., U.S. Pat. Pub. 2020/0168732, hereafter Mitani. Mitani discloses (Fig. 1) the structure of the claimed invention in the main cell region, but fails to disclose the element isolation portion and the sense cell region, specifically, regarding claim 1, Mitani fails to disclose:
a plurality of first electrodes separately provided in the sense cell region and the main cell region, the first electrodes electrically connected to the second impurity region at the main cell region and the second impurity region at the sense cell region, respectively, and electrically connected to the base region; and
a second electrode disposed at a rear surface of the substrate, and electrically connected to the substrate,
wherein the first current dispersion layer, the first deep layers, the second current dispersion layer, the second deep layer, the base region, and the trench gate structure are disposed at the cell region and the element isolation region,

wherein the second impurity region, the first electrodes, and the second electrode are disposed at the main cell region and the sense cell region to form a vertical semiconductor element at each of the main cell region and the sense cell region,
wherein the vertical semiconductor element is configured to allow a current flowing between the first electrode and the second electrode through a voltage applied to the gate electrode,
wherein, at the element isolation portion, the first deep layers are disposed at both sides of the trench gate structure and are separated with a spacing interval, and
wherein the spacing interval between the first deep layers at the element isolation portion is shorter than or equal to a spacing interval between the first deep layers at the main cell region.
Regarding claim 10, Mitani fails to explicitly disclose:
a plurality of first electrodes separately provided in the sense cell region and the main cell region, the first electrodes electrically connected to the second impurity region at the main cell region and the second impurity region at the sense cell region, respectively, and electrically connected to the base region; and
a second electrode disposed at a rear surface of the substrate, and electrically connected to the substrate,
wherein the current dispersion layer, the deep layers, the base region, and the trench gate structure are disposed at the cell region and the element isolation region,
wherein the second impurity region, the first electrodes, and the second electrode are disposed at the main cell region and the sense cell region to form a vertical semiconductor element at each of the main cell region and the sense cell region,

wherein the vertical semiconductor element is configured to allow a current flowing between the first electrode and the second electrode through a voltage applied to the gate electrode,
wherein, at the element isolation portion, the deep layers are disposed at both sides of the trench gate structure and are separated with a spacing interval, and
wherein the spacing interval between the deep layers at the element isolation portion is shorter than or equal to a spacing interval between the deep layers at the main cell region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/Examiner, Art Unit 2817